Gilfillan, C. J.*
Ejectment for lot 6, block 128, of the town (now city) of Minneapolis. One Hanson, in June, 1855, was the owner of 80 acres, according to the governmental subdivision, which included the land in controversy, and executed to Carlos Wilcox a deed, duly recorded May 27, 1856, conveying land described as “all those tracts or parcels of land lying a-nd being in Minneapolis, county of Hennepin, described as follows, to wit: lots Nos. six (6) and seven, (7,)'in block No. sixty-nine, (69,) of Hanson’s addition to Minneapolis; said block being the sixth (6th) from the quarter-section post at the land-office between Second and Third streets, according to a plat of said town now in the office of said Wilcox. ” In this deed the parties are described as “of Minneapolis, Hennepin county, territory of Minnesota. ” Plaintiff claims under this deed. Afterwards Hanson died, leaving one William Hanson his heir. In 1863, under a judgment and execution against the latter, lot 6, in block 128, being the land in controversy, was sold by the sheriff, and defendants, as purchasers in good faith, claim under that sale. Plaintiff claims that lot 6 in the deed to Wilcox is identical with lot 6 so sold on execution and claimed by defendants. On the trial the court below admitted, against defendants’ objections, evidence to show the identity of lot 6 conveyed to Wilcox with the lot in controversy.
Parol evidence is, and must of necessity be, always admissible to identify the property described in and conveyed by a deed, to ascertain to what property the particulars of description in the deed apply. For this purpose, as against a subsequent purchaser from the same grantor, any fact going to show the identity may be shown, if the record of the deed be constructive notice of such fact. The record is constructive notice of any fact as to which it puts a party examining the state of the title upon inquiry, suggests the line of inquiry, and the existence of which will probably be ascertained by diligently following such inquiry. The deed to Wilcox sufficiently designates the place, — Minneapolis, county of Hennepin, — which, by referring to the description of the parties, is ascertained to have been in the territory of Minnesota. It appears, also, from the description *288in the deed, that there had been a survey into lots and blocks of land in Minneapolis owned by Hanson, in which the lots conveyed were included, and which was called Hanson’s addition to Minneapolis, and that there was then existing a plat of the town of Minneapolis, which probably covered the land of Hanson so surveyed. One examining the state of the title to land in Minneapolis about to be conveyed by Hanson, subsequent to the deed to Wilcox, could not be said to examine it with proper care if he did not inquire as to his survey, as to what land was included in it, how it was surveyed, and whether the blocks and lots were marked by monuments on the ground; nor if he did not inquire as to the said plat of the town of Minneapolis, to ascertain if it covered the land surveyed by Hanson, and how the blocks and lots of that survey were thereon designated; nor, if Hanson were offering to sell according to the recorded plat of Minneapolis, (recorded in September, 1855,) unless he examined that plat to ascertain how the designation of streets, blocks, and lots upon it corresponded with the plat in Wilcox’s office at the date of the deed to him; nor without inquiring as to the location of the quarter-section post at the land-office, to ascertain what block by that plat was the sixth south-east from said quarter-section post, and what block in the recorded plat corresponded with that block.
All these inquiries are suggested by the items of description in the deed to Wilcox, except the comparison of the prior plats with the recorded plat, which would of necessity be suggested by an offer to sell according to that plat. It is to be presumed, there being nothing to raise a doubt upon it, that, had the inquiries thus suggested been followed with diligence, the facts would have been ascertained, which were these: That before the date of the deed to Wilcox, Hanson had caused his land, or a portion of it, to be surveyed into streets, blocks, and lots, had run out and established the lines of the same upon the ground in connection with surveys of adjacent lands, and had a plat of his survey which was commonly referred to by him and others as Hanson’s addition to Minneapolis; that there was, at the date of the deed, a plat of Minneapolis, which covered Hanson’s survey and the surveys of adjoining lands; that the recorded plat of Minneapolis substantially incorporated all these surveys, the names *289of some streets being changed, and the numbering of the blocks rearranged, the sizes and location of blocks and lots, and the numbering of the lots, remaining the same; that block 69 on Hanson’s plat became block 128 on the recorded plat; and that the sixth block south-east from the quarter-section 'post at the land-office is 128 on the recorded plat; and that lot 6 in that block is identical with lot 6 in block 69 on the plat of Hanson’s addition. Evidence of these facts, the deed being constructive notice of them, was properly admitted.
Evidence that Hanson pointed out to Wilcox on the ground the lots intended to be conveyed, was incompetent, for the deed was no notice of that fact. But the identity of the lot was fully established by uncontroverted competent evidence, and the admission of the incompetent evidence could not have affected the result. The error must, therefore, be disregarded.
Order affirmed.

Mitchell, J., because of illness, and Vanderburgh, J., having tried the case in the district court, took no part in this decision.